192 F.3d 1208 (9th Cir. 1999)
KEVIN THOMAS and JOYCE BAKER, Plaintiffs-Appellees,v.ANCHORAGE EQUAL RIGHTS COMMISSION and the MUNICIPALITY OF ANCHORAGE, Defendants-Appellants.AndPAULA HALEY  in her official capacity as the Executive Director of the Alaska State Commission for Human Rights, Defendant.KEVIN THOMAS and JOYCE BAKER, Plaintiffs-Appellees,v.ANCHORAGE EQUAL RIGHTS COMMISSION and the MUNICIPALITY OF ANCHORAGE, Defendants, andPAULA HALEY in her official capacity as the Executive Director of the Alaska State Commission forHuman Rights, Defendant-Appellant.
No. 97-35220, No. 97-35221
United States Court of Appeals, Ninth Circuit
Filed October 19, 1999

ORDER
D.C. No. CV-95-0274-HRH and CV-95-0275-HRH, D.C. No. CV-95-0274-HRH and CV-95-0275-HRH
HUG, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Thomas v. Anchorage Equal Rights Comm'n, 165 F.3d 692 (9th Cir. 1999), is withdrawn.